Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 23-32, in the reply filed on 30 July 2021 is acknowledged.
Applicant did not elect any of the Species set forth in the Office Action mailed 1 June 2021.  Nevertheless, after further consideration of the disclosure, and based on Applicant’s election of Group II, the Species Election requirements to the Species of first solvents; second solvents/anti-agglomerative additives; surfactants; and organic acids are withdrawn.
Claims 1-8, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/920,478, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  For example, the disclosure of 62/920,478 fails to 62/920,478.
Accordingly, the current Application is being treated under the current filing date, 30 April 2020.

Specification
The disclosure is objected to because of the following informalities: 
It appears that Table 1 may be missing some data (or perhaps is formatted incorrectly).  For example, it is unclear what 5 conditions correspond to the 5 values of Initial Differential and Final Differential.  Applicant may Amend Table 1 to include this missing or misaligned data.
Appropriate correction is required.

Claim Objections
Claims 23-32 are objected to because of the following informalities:  
In independent claim 23, it appears the preamble should recite “A method of treating a well, comprising” (for ease of reading).  Claims 24-32 are objected to by dependency.
Claim 24 should additionally recite “paraffin[[,]] or asphaltene” (correcting the typo).
It appears claim 26 should depend from claim 25, not claim 23 (based on the “second solvent”). 
It appears claims 27 should depend from claim 25, not claim 23 (based on “the first solvent”). 
It appears claim 28 should depend from claim 27, not claim 23 (based on “the saturated fatty acids”). 
Also, claim 28 should additionally recite “wherein the first solvent is saturated fatty acids, and wherein the saturated fatty acids are selected from palmitic acid[[,]] or
It appears claim 29 should depend from claim 27, not claim 23 (based on “the unsaturated fatty acids”). 
Also, claim 29 should additionally recite “wherein the first solvent is unsaturated fatty acids, and wherein the unsaturated fatty acids are selected from oleic acid, linoleic acid, erucic acid, or linolenic acid” (correcting the typos).  
It appears claim 30 should depend from claim 26, not claim 23 (based on “the second solvent”). 
Claim 31 should additionally recite “unsaturated methyl esters[[,]] or unsaturated di-substituted amides” (correcting the typo).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 23, first, the term "long carbon chain" is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear what length carbon chain is “long” vs. not “long.”  Nevertheless, it appears this may simply be removed for clarity.
Second, independent claim 23 recites the limitation “the free energy bio-surfactant(s)” in lines 5 and 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Nevertheless, it appears “a bio-surfactant(s)” in line 3 may simply recite the same for clarity.
Third, independent claim 23 recites the limitation “the well perforations” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Nevertheless, it appears “the” may simply be removed for clarity.
Fourth, independent claim 23 recites the limitation “the flowing spheres of dissolved obstructions” in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Nevertheless, it appears this may simply recite “the flowing spheres of dissolved compounds” to reference step (a) for clarity.
Fifth, independent claim 23 recites “hard mineral salts such as calcium, magnesium and other contaminants” in lines 9-10.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Nevertheless, it appears that simply reciting “hard mineral salts” without further is sufficiently clear.
Claims 24-32 are rendered Indefinite by dependency.
To summarize the suggested changes in the Claim Objections and 112 Rejections above:
“23. (Currently Amended) A method of treating a well, comprising: 
(a) Dissolving and breaking down of a compound with [[long]] a carbon chain to their lowest energy form, a sphere, using a bio-derived solvent(s) and a free energy bio-surfactant(s); 
(b) Dispersing, wherein a two-step process comprises 
(i) flowing of a collection of spheres due to an electrostatic action of the free energy bio-surfactant(s); and 
(ii) keeping undesirable spheres from agglomerating by negative attractions of the free energy bio-surfactant(s), while the spheres are swept away from [[the]] well perforations; 
(c) Caging the flowing spheres of dissolved compounds to lock and segregate in a spherical globe of electrochemical protection; and sweeping the segregated cages of hard mineral salts 
wherein said method results in removal of obstructions in a well.”

Claims 23-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Independent claim 23 recites:
“(a) Dissolving and breaking down of a compound with a carbon chain to their lowest energy form, a sphere, using a bio-derived solvent(s) and a free energy bio-surfactant(s); 
(b) Dispersing, wherein a two-step process comprises 
(i) flowing of a collection of spheres due to an electrostatic action of the free energy bio-surfactant(s); and 
(ii) keeping undesirable spheres from agglomerating by negative attractions of the free energy bio-surfactant(s), while the spheres are swept away from well perforations; 
(c) Caging the flowing spheres of dissolved compounds to lock and segregate in a spherical globe of electrochemical protection; and sweeping the segregated cages of hard mineral salts to the surface of the well for disposal [etc.].”
This matches the same description in the Specification on p.8: 
“(a) Dissolving: The invention employs a versatile, broad range molecule in specifically engineered compositions that break down the aromatics, paraffin and asphaltene – literally exploding them apart. This complementary, complex, composition of a bio-derived solvent, surfactant and potent surface acting agent(s) all work in concert to melt and reduce the contaminants to their lowest energy form - a sphere. As part of the naturally occurring separation, the larger spheres gather together in suspension from the smaller spheres.
(b) Dispersing: At this point, due to the electrostatic action of the free energy surface acting agent, the collection of spheres begins flowing. The negative attractions of these agents keep the undesirable spheres from agglomerating while they are swept away from the perforations. The flowing spheres gravitate towards the positive attraction of cages which are composed of submicron particles.
(c) Caging: Much like a paperclip that is attracted to a magnet, the flowing spheres of dissolved obstructions become "locked" in a spherical globe of electrochemical protection. These segregated and now harmless cages of hard mineral salts such as calcium, magnesium and other contaminants which are swept to the surface of the well for disposal.”

However, notably, the element that is drawn to “a compound with a [long] carbon chain” (e.g., aromatics, paraffin, and asphaltene) becomes “hard mineral salts” (e.g., calcium, magnesium and other contaminants).  Carbon compounds such as paraffin and asphaltene are very different from hard mineral salts such as calcium and magnesium, and these do not even necessarily contain the same chemical 
This discrepancy renders the claim scope Indefinite.  Claims 24-32 are rejected by dependency.
It is possible that Applicant merely intended for the obstructions to simultaneously include both carbon compounds such as paraffin and asphaltene as well as hard mineral salt scale such as calcium and magnesium.  If Applicant agrees with the Office that this is the intended meaning, Applicant should Amend claim 23 to instead recite:
“23. (Currently Amended) A method of treating a well, comprising: 
(a) Dissolving and breaking down of  obstructions to their lowest energy form, a sphere, using a bio-derived solvent(s) and a free energy bio-surfactant(s); 
(b) Dispersing, wherein a two-step process comprises 
(i) flowing of a collection of spheres due to an electrostatic action of the free energy bio-surfactant(s); and 
(ii) keeping undesirable spheres from agglomerating by negative attractions of the free energy bio-surfactant(s), while the spheres are swept away from well perforations; 
(c) Caging the flowing spheres of dissolved obstructions to lock and segregate in a spherical globe of electrochemical protection; and sweeping the segregated cages of  obstructions to the surface of the well for disposal; 
wherein said method results in removal of obstructions in a well.”
Similarly, claim 24 should recite “wherein the  obstructions are selected from paraffin or asphaltene.”
Applicant may also further add a new dependent claim 33 reciting “wherein the obstructions are mineral scale” (as supported by p.9 of the Specification; to capture the “hard mineral salts” deleted from claim 23).   
Applicant may contact the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being Indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “wherein the compound with long carbon chain is high molecular weight organic matter selected from paraffin or asphaltene.”
First, as in claim 23, the term "long carbon chain" is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear what length carbon chain is “long” vs. not “long.”  Nevertheless, it appears this may simply be removed for clarity.
Second, the term "high molecular weight" is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear what molecular weight is “high” vs. not “high.”  Nevertheless, paraffin and asphaltene are well-understood in the art, and thus these can provide sufficient definiteness to the intended meaning.
As above in 12., for examination purposes, claim 24 will be read as though reciting “wherein the  obstructions are selected from paraffin or asphaltene.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-32 are rejected under 35 U.S.C. 103 as obvious over Littich (2015/0197711), as evidenced by Furman (6,173,776).
Regarding independent claim 23, Littich discloses A method of treating a well (abstract “cleaning compositions […] used to clean various surfaces” such as [0125] “certain deposits that may develop in oil wells”; also note [0006] “solvent compounds and compositions that are renewably sourced, exhibit high solvency, and have a desirable health and safety profile (e.g., in terms of toxicity and VOCs)” such as those that are [0004] “environmentally friendly alternatives”), comprising: 
(a) Contacting (e.g., [0113] “contacting a surface (e.g., with an effective amount, or a cleaning-effective amount) with a composition”) of a compound with a carbon chain (e.g., [0125] “Bitumen is a composite mixture of relatively high-molecular-weight hydrocarbons, maltenes, and asphaltenes, all of which are present in crude oil”) using a bio-derived solvent(s) ([0083] “Such compositions can also include, in some embodiments, other fatty acids, such as oleic acid”; oleic acid is natural oil and thus bio-derived) and a free energy bio-surfactant(s) ([0062] “In embodiments that include surfactants, any suitable surfactants can be used” such as “linear alcohol alkoxylates,” “fatty amides,” “alkyl benzene sulfonates,” “alkyl polyalkoxy ether sulfates,” etc.; surfactants modify free energy by definition); 
(c) cleaning away the deposits from a well for disposal (e.g., [0125] “Bitumen is a composite mixture of relatively high-molecular-weight hydrocarbons, maltenes, and asphaltenes, all of which are present in crude oil. Bitumen is therefore a representative composition of certain deposits that may develop in oil wells, and that may need to be cleaned away by the use of certain solvents”); 
wherein said method results in removal of obstructions in a well (i.e., [0125] “certain deposits that may develop in oil wells, and that may need to be cleaned away”).
	Regarding sweeping away from “well perforations” to the “surface,” Littich discloses cleaning away asphaltenes and similar deposits that develop in oil wells ([0125]).  
However, Littich fails to specify if this includes sweeping away from well perforations to the surface of the well.
Nevertheless, removing scale, paraffin, tar, etc. from perforations to a surface is rather well-known in the art.  For example, Furman provides evidence of these ordinary and typical aspects to any well-deposit-removing process, stating “The efficient recovery of oil and gas from wells depends on maintaining clean formations, casing perforations, lines and pumping equipment. Oil wells have a problem with the build up of paraffin, sulfur, scale, heavy oil, and tar by-products. These residues foul the wells and the casing perforations and the lines that carry the oil or gas to the surface, and foul the pumps and metal rods which are used to recover the oil or gas from the well” (Col. 1, lines 22-26).  Furman thus likewise describes “removing scale, paraffins, tars, and other viscous constituents” (Col. 1, lines 11-19), noting similar known methods which “dissolves the paraffins and other oil byproducts and carries them to the surface” (Col. 1, lines 63-65).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Littich to include sweeping away deposits from well perforations to the surface (“swept away from well perforations” and “to the surface of the well for disposal”), in order to remove “certain deposits that may develop in oil wells” via ordinary and typical aspects to well-deposit-removing processes.
Regarding the specific mechanism of action claimed by Applicant (breaking down to a sphere; flowing spheres due to electrostatic action; avoiding agglomerating; caging spheres in a spherical globe; etc.), Applicant should note that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer."  See MPEP 2112.  Additionally, Applicant should note that "The fact that appellant has recognized another advantage which would flow naturally from following the 
In this case, Littich provides the same composition as claimed (first solvent of fatty acids such as oleic acid; second solvent of bio-derived methyl esters; bio-derived surfactants) for the same use as claimed (removing asphaltene and other deposits).  Since Littich discloses the same composition as claimed, the fluid would act in the same manner as claimed if subjected to inspection for spheres/cages, i.e., it would demonstrate the same mechanism of action claimed by Applicant (breaking down to a sphere; flowing spheres due to electrostatic action; avoiding agglomerating; caging spheres in a spherical globe; etc.).  Accordingly, Littich must also provide:
“(a) Dissolving and breaking down of a compound with a carbon chain to their lowest energy form, a sphere, using a bio-derived solvent(s) and a free energy bio-surfactant(s); 
(b) Dispersing, wherein a two-step process comprises 
(i) flowing of a collection of spheres due to an electrostatic action of the free energy bio-surfactant(s); and 
(ii) keeping undesirable spheres from agglomerating by negative attractions of the free energy bio-surfactant(s), while the spheres are swept away from well perforations; 
(c) Caging the flowing spheres of dissolved compounds to lock and segregate in a spherical globe of electrochemical protection; and sweeping the segregated cages of hard mineral salts to the surface of the well for disposal.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  
Alternatively, if there is any difference between the composition and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held "Products of identical chemical composition cannot have mutually exclusive properties."  See MPEP 2112.  For example, Furman provides evidence that this would work similarly for asphaltene, paraffin, scale, etc.
Accordingly, in response, Applicant may consider ways to differentiate the claimed composition from the taught prior art compositions, such as by specifying different treatment chemicals.  Applicant may also see the references in the Conclusion
Regarding claim 24, Littich discloses wherein the compound with the carbon chain is paraffin or asphaltene ([0125] “Bitumen is a composite mixture of relatively high-molecular-weight hydrocarbons, maltenes, and asphaltenes, all of which are present in crude oil”).
Although not required to render this claim obvious, Applicant may note that Furman as above provides evidence that paraffin would be removed (Col. 1, lines 22-26). 
Regarding claim 25, Littich discloses wherein the bio-derived solvent comprises a first solvent derived from vegetable oils ([0083] “other fatty acids, such as oleic acid” and [0019] “As used herein, "natural oil," "natural feedstock," or "natural oil feedstock" refer to oils derived from plants or animal sources. […] Examples of natural oils include, but are not limited to, vegetable oils”; oleic acid occurs naturally in vegetable oil).  Applicant should also see claim 28 below.
Regarding claims 26, 30, and 31, Littich discloses “compositions that include olefinic ester compounds […] In some embodiments, the esters are C1-6 alkanol esters, such methyl esters” ([0007]) wherein “the natural oil derivative may be a fatty acid methyl ester ("FAME") derived from the glyceride of the natural oil. […] Major fatty acids in the polyol esters of soybean oil include saturated fatty acids, as a non-limiting example, palmitic acid (hexadecanoic acid) and stearic acid (octadecanoic acid), and unsaturated fatty acids, as a non-limiting example, oleic acid (9-octadecenoic acid), linoleic acid (9, 12-octadecadienoic acid), and linolenic acid (9,12,15-octadecatrienoic acid)” ([0020]).  Accordingly, by providing fatty acid methyl ester derived from unsaturated fatty acids of natural oils, Littich discloses:
(claim 26) wherein the bio-derived solvent comprises a second solvent, an anti-agglomerating additive; and/or
(claim 30) wherein the second solvent is derived from a bio-based feedstock; and/or
(claim 31) wherein the anti-agglomerating additive is selected from unsaturated methyl esters or unsaturated di-substituted amides.
Regarding claim 27, Littich discloses wherein the first solvent is selected from saturated fatty acids or unsaturated fatty acids ([0083] “other fatty acids, such as oleic acid” and [0020] “unsaturated fatty acids, as a non-limiting example, oleic acid (9-octadecenoic acid)”).
Regarding claim 28, Littich discloses “Such compositions can also include, in some embodiments, other fatty acids, such as oleic acid” ([0083]).

Nevertheless, Littich teaches “Major fatty acids in the polyol esters of soybean oil include saturated fatty acids, as a non-limiting example, palmitic acid (hexadecanoic acid) and stearic acid (octadecanoic acid), and unsaturated fatty acids, as a non-limiting example, oleic acid (9-octadecenoic acid), linoleic acid (9, 12-octadecadienoic acid), and linolenic acid (9,12,15-octadecatrienoic acid)” ([0020]). 
It appears that Littich intended “other fatty acids” to include these, similar to oleic acid.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Littich to include wherein the first solvent is saturated fatty acids, and wherein the saturated fatty acids are selected from palmitic acid or stearic acid, in order to provide such “other fatty acids” in the cleaning composition, to remove “bitumen,” “asphaltenes,” and other well deposits.
Regarding claim 29, Littich discloses wherein the first solvent is unsaturated fatty acids, and wherein the unsaturated fatty acids are selected from oleic acid, linoleic acid, erucic acid, or linolenic acid ([0083] “Such compositions can also include, in some embodiments, other fatty acids, such as oleic acid”). 
Although not required to render this claim obvious, as in claim 28 above, it appears similarly obvious to provide the other unsaturated fatty acids, as “other fatty acids.”
Regarding claim 32, Littich discloses wherein the bio-surfactant is selected from anionic, nonionic, cationic, amphoteric or combinations thereof ([0055] “such as non-ionic surfactants, anionic surfactants, or cationic surfactants” [0070] “and/or amphoteric surfactants”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Isunza Rebolledo (2017/0198193) also discloses “dispersing asphaltenes and paraffins in ducts and equipment employed in the field of oil production” that are “environmentally friendly” “biodegradable and “green” products” (abstract) comprising methyl ester solvent ([0025]), 
The reference to Xu (2019/0242229) provides evidence that “disubstituted amide” “non-aromatic solvent” is known in the art ([0018]), used for “scale dissolution and removal” among other treatments ([0002]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674